DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3 and 16-18, drawn to a sending terminal that digitally signs and encrypts terminal identifiers and transmits them to a server.
Group II, claims 4-7 and 19-21, drawn to a receiving terminal that generates identifiers, requests information from a server, and displays the information.
Group III, claims 8-11 and 22-24, drawn to a server that receives encrypted and signed information and decrypts and sends information to a receiving terminal.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature.
The following is a list of claimed features and the groups which recite the features (or an equivalent thereof):
Claimed Features
Grp I
Grp II
Grp III
generating an identifier and information corresponding to the identifier based on an identification number regarding the terminal and an identification number regarding another terminal
Y
Y
N
generating a digital signature for the information
Y
N
Y
encrypting the information
Y
N
Y
transmitting, to a server, a message comprising the identifier, the digital signature, and the encrypted information
Y
N
Y
generating an identifier based on an identification number regarding the terminal and an identification number regarding another terminal
Y
Y
N
transmitting, to a server, a message for requesting information corresponding to the generated identifier
N
Y
N
receiving, from the server, the information
N
Y
Y
displaying the received information
N
Y
N

Y
N
Y
decrypting the information
Y
N
Y
identifying the digital signature
Y
N
Y
transmitting, to another terminal, a message comprising the decrypted information and the digital signature
N
Y
Y


As in shown in the chart supra, there is no feature (technical or otherwise) which is shared between all three groups.  The lack of unity is found even after the Examiner has given Applicant the benefit of the doubt by giving a broad, practical consideration of the degree of interdependence of the alternatives presented, in relation to the state of the art as revealed by the international search or, in accordance with PCT Article 33(6), by any additional document considered to be relevant.  Specifically, the Examiner recognized the interdependence of transmission and reception of information, creating a digital signature and identifying it, encrypting and decrypting information, and transmission and reception of requests; however, no technical feature was shared among all three groups.

A telephone call was made to Maulin Patel (Reg. 56,029) on 2020-12-08 to request an oral election to the above restriction requirement, but did not result in an election being made. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491